834 So. 2d 899 (2002)
James Tyrone ROBERTS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D02-853.
District Court of Appeal of Florida, Third District.
December 26, 2002.
Rehearing Denied January 22, 2003.
James Tyrone Roberts, in proper person.
Richard E. Doran, Attorney General, and Steven R. Berger, Assistant Attorney General, for appellee.
Before JORGENSON, GODERICH, and RAMIREZ, JJ.
PER CURIAM.
James Tyrone Roberts appeals the trial court's denial of his motion to withdraw his plea. We affirm in part and reverse in part.
Roberts was charged with attempted first degree murder of David Francois and Jean Francois. He pled guilty and was sentenced to fifty years, with a 45-year minimum mandatory. At sentencing, the trial court expressed a belief that the law required consecutive sentences.
We find no abuse of discretion in the trial court's denial of Roberts' motion to withdraw his guilty plea. However, in Mondesir v. State, 814 So. 2d 1172 (Fla. 3d DCA 2002), a case decided after the trial court's ruling, we held that section 775.087(2)(d) required consecutive sentences "only to another separate crime, rather than those involved in a single prosecution." *900 Id. at 1173. See also Stafford v. State, 818 So. 2d 693 (Fla. 5th DCA 2002). We thus affirm the denial of the motion to withdraw the plea, but reverse for the trial court to impose concurrent minimum mandatory sentences.